UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8124


STUART A. ROMM,

                      Petitioner – Appellant,

          v.

ERIC WILSON, Warden - FCC Petersburg,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Virginia, at Alexandria.     Gerald Bruce Lee, District Judge.
(1:12-cv-00088-GBL-TCB)


Submitted:   July 25, 2013                    Decided: July 29, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stuart A. Romm, Appellant Pro Se. Stephen Joseph Obermeier,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stuart     A.   Romm,   a   federal       prisoner,        appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2013) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons    stated    by   the   district     court.     Romm      v.   Wilson,   No.

1:12-cv-00088-GBL-TCB (E.D. Va. filed Nov. 30, entered Dec. 3,

2012).     We dispense with oral argument because the facts and

legal    contentions      are   adequately    presented      in    the    materials

before    this   court    and   argument    would     not   aid   the    decisional

process.



                                                                           AFFIRMED




                                        2